Citation Nr: 0948664	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for scalp allergy and 
irritation.

2.  Entitlement to service for allergic rhinitis.

3.  Entitlement to service for eye allergies.

4.  Entitlement to service for skin allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
August 1969.  He also had subsequent periods of service in 
the Army Reserve from 1974 to 1990, including extended active 
duty from December 1974 to April 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an October 2007 decision, the Board reopened the claim for 
service connection for scalp allergy and irritation and 
remanded the underlying claim of entitlement to service 
connection for scalp allergy and irritation, as well as the 
claims for service connection for allergic rhinitis, eye 
allergies, and skin allergies.

In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran raised claims for service connection for migraine 
headaches, and for gastroesophageal reflux disease.  These 
matters are again referred to the RO for appropriate action.  
Note that there are previous final decisions denying these 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

In the remand portion of the October 2007 decision, the 
Board, in part, requested that the RO ask the Veteran to 
provide information helpful in identifying all military 
medical facilities-during the period from 1974 to 1980, and 
beginning from 1985 and thereafter-from which he received 
treatment for his claimed disabilities while in the Army 
Reserve and then request from appropriate official sources 
all medical records of such reported treatment not of record.  
The Board also requested that the RO request from appropriate 
official sources any and all service treatment records 
pertaining to the Veteran from 1966 to 1969 at Bolling Air 
Force Base (AFB) and from Fort Myer.  

Beginning with the service treatment records from Bolling AFB 
and Fort Myer, the Board notes that the RO submitted a 
request to the National Personnel Records Center (NPRC) for 
inpatient clinical records from these facilities from January 
1966 to August 1969.  The NPRC replied that a search for 
clinical records is limited to one year and asked for the 
Veteran's group, squadron, and wing.  In a second request, 
the RO asked for inpatient clinical records from January 1966 
to December 1966.  Regarding Bolling AFB, the NPRC replied 
that no clinical records were located for 1966.  Regarding 
Fort Myer, the NPRC replied that no search was possible on 
the information provided as the index of retired records at 
NPRC does not list the requested year.

As regards the clinical records from Bolling AFB, the Board 
finds that the RO should make three additional requests for 
the years 1967, 1968, and 1969.  As for records from Fort 
Myer, the Board finds that the RO should attempt to obtain 
these records by contacting all appropriate facilities, 
including Fort Myer.  In this regard, the Veteran's service 
personnel records reflect that he served with the 1132 Field 
Extension Squadron, Headquarters Command, from May 1966 to 
1969.

With respect to the Army Reserve records, in November 2007, 
the RO sent a letter asking the Veteran to identify all 
military hospitals or other medical facilities where he was 
treated during the relevant time periods in the Army Reserve.  
To date, the Veteran has not identified any such facilities.  
However, given the importance of this information, on remand, 
the RO should provide the Veteran with another opportunity to 
provide such information.  Further, the RO mischaracterized 
the claim for service connection for scalp allergies and 
irritation as a claim to reopen.  To ensure due process, a 
corrective notice letter should be issued on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims for service connection for 
scalp allergy and irritation, allergic 
rhinitis, eye allergies, and skin 
allergies.  

The RO should ask the Veteran to provide 
information in identifying all military 
medical facilities-during the period from 
1974 to 1980, and beginning from 1985 and 
thereafter-from which he received 
treatment for his claimed scalp allergy 
and irritation, allergic rhinitis, eye 
allergies, and/or skin allergies while in 
the Army Reserve.  

Then, using all appropriate means, the RO 
should request from appropriate official 
sources all Army Reserve medical records 
of such reported treatment not of record.

2.  With respect to the Veteran's period 
of active service in the Air Force from 
November 1960 to August 1969, the RO 
should make three additional requests for 
any service treatment records pertaining 
to the Veteran for the years 1967, 1968, 
and 1969.  

The RO should attempt to obtain any 
service treatment records pertaining to 
the Veteran from Fort Myer from 1966 to 
1969 by contacting all appropriate 
facilities, including Fort Myer.  If 
necessary, the RO should make four 
separate requests, one for each year.

In this regard, the Veteran served with 
the 1132 Field Extension Squadron, 
Headquarters Command, from May 1966 to 
1969.

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


